               Case 8:20-bk-07828-CPM           Doc 26     Filed 05/06/21      Page 1 of 4




                                          ORDERED.
         Dated: May 06, 2021




                                   UNITED STATES BANKRUPTCY COURT

                                      MIDDLE DISTRICT OF FLORIDA

                                             TAMPADIVISION




In re:                                                            Case No.: 8:20‐bk‐07828‐CPM
                                                                  Chapter 7

Jose Angel Reyes Concepcion


Debtor                    /



                                  ORDER GRANTING TRUSTEE’S MOTION

                                TO SELL REAL PROPERTY FREE AND CLEAR

                                 (16488 Centipede St. Clermont, FL 34714)



          THIS CASE came before the Court on May 3, 2021, to consider Chapter 7 Trustee, Traci Stevenson’s

(“Trustee”) Motion to Sell Real Property Free and Clear of Liens (the “Motion”) (Dkt. No. 17). For the

reasons stated on the record at the hearing, it is

          ORDERED and ADJUDGED as follows:

          1.      The notice of the Motion is approved as proper and adequate under the circumstances.

          2.      The Motion (Dkt. No 17) is GRANTED.
             Case 8:20-bk-07828-CPM              Doc 26       Filed 05/06/21        Page 2 of 4




        3.        The Trustee is authorized to sell the real property located at:


                  Lot 203, SAWGRASS BAY PHASE 2B, according to the map or plat thereof, as recorded in
                  Plat Book 68, Page(s) 77 through 79, inclusive, of the Public Records of Lake County,
                  Florida.




more commonly known as, 16488 Centipede St. Clermont, FL 34714 (the “Real Property”), for

$290,000.00, conditioned on the consent of its lienholder(s), and in accordance with the terms provided

for in the Motion.


        4.        The Trustee is authorized to pay the secured mortgage creditor, Sun West Mortgage

Company, (also known as “Secured Creditor”) the full amount of their lien as of the date of closing or

other amount agreeable to the Secured Creditor to release their lien.


        5.        The Trustee is authorized to take any all actions and to execute any and all documents

necessary and appropriate to effectuate and consummate the terms of said sale, including, executing a

deed conveying the interests of the Debtor in the Real Property to Timothy Beavers and Lauren Beavers

(the “Buyers”).


        6.        Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the sale of

the Real Property will vest in the Buyer(s) all right, title and interest of the Debtors and the bankruptcy

estate in the Real Property, free and clear of the liens, claims or interests listed below (collectively, the

“Affected Interests”):



                          1. Jose Concepcion, Debtor, name on deed

                          2. LoanCare, mortgage lienholder
               Case 8:20-bk-07828-CPM              Doc 26         Filed 05/06/21   Page 3 of 4




          6.      This Order is and shall be effective as a determination that, upon and subject to the

occurrence of the closing of the sale, all Affected Interests have been and hereby are adjudged and

declared to be unconditionally released as to the Real Property.


          7.      The Buyer has not assumed any liabilities of the Debtor.


          8.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as are required by the

purchase agreement or order of this Court, including, but not limited to, (a) all delinquent real property

taxes and outstanding post‐petition real property taxes pro‐rated as of the closing with respect to the

real property included among the purchased assets; and (b) other anticipated closing costs (estimated

below):


          Total Sales/Brokers Commission:

          2% to Century 21 Carioti                                                  $5,880.00

          2% to Paradise Exclusive                                                  $5,880.00

          2% to BK Global Real Estate Services                                      $5,880,00

          Title Charges:                                                            $2,845.00

          Government recording / transfer charges:                                  $2,458.00

          Other / Debits                                                            $3,057.00

          (incl. 506(c) surcharge, Trustee Liability Insurance)

          Satisfaction of Liens:

          Sun West Mortgage (home mortgage servicer)                                $268,000.00



Without further order of the court, the Trustee is authorized to pay closing costs in amounts different

than the estimated amounts described above so long as they are within industry standard and with the

consent of the lienholder, Secured Creditor and applicable home owners association.
              Case 8:20-bk-07828-CPM             Doc 26      Filed 05/06/21     Page 4 of 4




        9.      Except as otherwise provided in the Motion, the Real Property shall be sold, transferred,

and delivered to Buyers on an “as is, where is” or “with all faults” basis.


        10.     Buyer is approved as a buyers in good faith in accordance with Section 363(m) of the

Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the Bankruptcy

Code.


        11.     This Court retains jurisdiction to enforce and implement the terms and provisions of this

Order and the purchase agreement, all amendments thereto, any waivers and consents thereunder, and

each of the documents executed in connection therewith in all respects, including retaining jurisdiction

to (a) compel delivery of the Real Property to the Buyer(s), (b) resolve any disputes arising under or

related to the purchase agreement, and (c) resolve any disputes regarding liens, claims, or interests

asserted against the Real Property.


        12.     The purchase agreement and any related documents or other instruments may be

modified, amended or supplemented by the parties thereto, in a writing signed by both parties without

further order of the Court, provided that any such modification, amendment or supplement does not

have a material adverse effect on the Debtors’ bankruptcy estate.




Trustee Traci K. Stevenson, is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this order.
